IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,117



                   EX PARTE RICKY DON HENDERSON, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 07-02-6355 IN THE 286 TH DISTRICT COURT
                         FROM HOCKLEY COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

certain chemicals with the intent to manufacture a controlled substance and sentenced to fifty years’

imprisonment. The Seventh Court of Appeals affirmed his conviction. Henderson v. State, No. 07-

07-204-CR (Tex. App.–Amarillo, delivered August 12, 2008).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this
                                                                                                         2

application to the trial court for findings of fact and conclusions of law.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.

1997). We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-07204-CR

that affirmed his conviction in Case No. 07-02-6355 from the 286th Judicial District Court of

Hockley County. Applicant shall file his petition for discretionary review with the Seventh Court

of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: March 18, 2009
Do not publish